Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Neumeyer (US 20110280422) in view of Pederson (US 20150230036). 

As to Claim 1, Neumeyer teaches a hearing aid (210, Figure 2, [0023]) configured to communicate wirelessly with an external communication device ( hearing aid communicating wirelessly with computing device 202, [0023] which comprises a microphone ( 212), a sound signal processor (210), an output transducer ( speaker 216) and a signal interface( [0025] teaches hearing aid 210 can collect acoustic samples, process the acoustic samples into acoustic data, and send the acoustic data to data storage system 142 through computing device 202 or via transceiver 214 through network 118.) wherein said microphone ( microphones 212), said output transducer (216) and said signal interface (214) being operatively connected to said sound signal processor(210]), and said sound signal processor( 210) being configured to process signals received via said signal interface transceiver 214, which is connected to a . Neumeyer does not explicitly teach: wherein the hearing aid further comprises an event detector that is configured to detect a predefined trigger event and to generate an event signal in response to a detection of such a predefined trigger event, generating the event signal in response to detection of such predefined trigger event, wherein the event detector is further configured to transmit the event signal via the signal interface of the hearing aid. However, Pederson in related field (Hearing aid) teaches hearing aid device comprises an input transducer for receiving an acoustic signal from a user's surroundings and providing a corresponding input audio signal and/or a receiver for electronically receiving an input audio signal, a signal processing circuit for processing the input audio signal and an output means for providing an audible signal to the user in dependence on the processed audio signal.  and a signal interface, on [0254] where the hearing aid capable of sending messages on Bluetooth or Bluetooth low energy), Further, on [0293] A movement detector (e.g. an accelerometer)( claimed “ event detector” built into the hearing instrument is able to detect if the hearing aid device is being moved and how it is moved (fast/slow, up/down, etc.), Other detections could be: [0295] Temperature detection-- [0296] Wireless range between hearing instruments. [0297] Acoustical feedback path estimation to detect, if the hearing instrument is in the ear (as opposed to on a table, e.g.). [0298] Own voice detection. [0299] Heart pulse detection. [0326] The accelerometer can have a built-in temperature sensor, a `tapping detector` and `lying flat detector` (the latter two detectors being e.g. implemented using an accelerometer. Thus, regarding the event detector and trigger event, Pederson on [0143] teaches the hearing aid device 2 comprises a sensor member 8 that is configured to detect motion of the hearing aid device 2 and thus the level of physical activity of the hearing aid user 4. The sensor member 8 comprises an accelerometer or a gyroscope or both. By means of the accelerometer and/or gyroscope the hearing aid device 2 is capable of determining the level of physical activity of the hearing aid user 4. Event detector thus is the sensor that includes accelerometer and/or gyroscope that allows for detection of predefined parameters or parameter being e.g. defined in advance of operation of the hearing aid device).Regarding the following: generating the event signal in response to detection of such predefined trigger event, wherein the event detector is further configured to transmit the event signal via the signal interface of the hearing aid, Pederson teaches the accelerometer and/or gyroscope constitute a free fall detector that sends a signal 35 wherein the event detector is further configured to transmit the event signal via the signal interface of the hearing aid, [0253] teaches the hearing aid should preferably send an alarm tone or message (e.g. "Attention: lost hearing aid") to the hearing aid in or at the other ear, as soon as it discovers that one hearing aid is in free fall (e.g. "Attention: lost hearing aid"). The other hearing aid can then, for example, play a downward sweep and/or vibrate, thus transmitting the event signal” alarm or tone that the hearing aid is lost “via signal interface (Bluetooth connection) to the other hearing aid or mobile phone [0254].It would have been obvious to one of ordinary skill in the art, to modify the hearing aid system as taught by Neumeyer such that the hearing aid further includes an event detectors such as accelerometers or sensors for adding various functionality to the hearing aid such as detecting spatial positions, live faults detection, tracking heart rate, free fall or shock. Pederson, abstract, [275], [0268])
As to Claim 2, Neumeyer in view of Pederson teaches the limitations of Claim 1, and wherein the event detector is configured to detect a predefined change from a first spatial position of the hearing aid into a second spatial position of the hearing aid as a trigger event, Pederson on [0030] teaches  a fixed transformation of the data can be carried out by use of fixed spatial rotation of the axis, based on previous calculated placement of the sensors in the user situation relative to a characteristic direction of the hearing aid device (e.g. a direction defined by the housing of the hearing aid device, e.g. a an outer edge of the housing). But to allow user individualization as well as allowing for free orientation of the sensors, it is advantageous to detect the sensors' placement relative to the head of the user by detecting movement data for each hearing aid device and to compare such data between the hearing aid devices. A spatial rotation matrix may be determined from the combined data, and this can be used for spatial transformation of the sensors' axis to the users’ current head orientation. The transformation should preferably be continuously adapting to the user's head movements.
As to Claim 3, Neumeyer in view of Pederson teaches the limitations of Claim 2, and wherein the predefined change from a first spatial position of the hearing aid into a second spatial position of the hearing aid might be detected by an accelerometer arranged within the hearing aid and connected with the event detector, [0029] teaches he hearing aid device contains both an accelerometer and a gyroscope so that both linear and rotational movement of the head of the user or of the hearing aid can be determined with high precision and accuracy and abstract teaches a sensor member for 
As to Claim 4, Neumeyer in view of Pederson teaches the limitations of Claim 2, and wherein the event detector is configured to detect a change of a power level of the hearing aid under or above a predefined power level as a trigger event, [0075] and [0076] teaches wherein the hearing aid device is configured to automatically turn off power or to be put into a `low power’ or `sleep mode` where the power consumption is minimal, when the sensor member detects that the hearing aid device is in a no-movement mode.
[0076] In an embodiment, the hearing aid device is configured use the sensor member to detect if the hearing aid device is being moved and to characterize the movement (e.g. fast/slow, up/down, etc.), and wherein the hearing aid device is configured to be automatically turned on in a full power-on mode or in a `standby mode`, when the sensor member detects that the hearing aid device is in a `movement mode`.

As to Claim 5, Neumeyer in view of Pederson teaches the limitations of Claim 2, and wherein the event detector is configured to detect a change of a feedback level determined by the hearing aid under or above a predefined feedback level as a trigger event, [0216] teaches the hearing aid device equipped with a sensor member for detecting the movement and/or acceleration and/or orientation and/or position of the hearing aid device when mounted on or at the user's ear will allow for accessing nay possible variations in the position of the hearing aid microphones relative to the 
As to Claim 6, Neumeyer in view of Pederson teaches the limitations of Claim 1, and wherein the event detector is configured to detect a malfunction of a component of the hearing aid as a trigger event, Pederson teaches on [0275] further teaches [0275] Using an Accelerometer for Live Functionality Surveillance: [0276] An accelerometer can be used to measure vibrations from a receiver (loudspeaker) to detect changes in vibration pattern caused by faults in the receiver or other components, thus detecting “ faults or malfunction” of the receiver or other components as trigger events. 
As to Claim 7, Neumeyer in view of Pederson teaches the limitations of Claim 1, and wherein the event detector is configured to detect a current operation of a manual user input interface of the hearing aid as a trigger event, [0240]-[0246] teaches an alarm is to be triggered by a free fall and/or a hard landing and once an alarm is triggered, the 
As to Claim 8, Neumeyer in view of Pederson teaches the limitations of Claim 1, and wherein the event detector is configured to detect a reception of signals from the communication unit as a trigger event, Neumeyer on [0028] and Figure 3 teaches at 302, one of the plurality of devices receives a trigger. As described above in FIGS. 1 and 2, the trigger can be a command or instruction for causing the receiving device to sample the acoustic environment. The device can be a computing device, such as devices 102 and 202, a hearing aid, another device, or a system including computing device 202 and/or hearing aid 210 and Pederson teaches sensors as event detectors. See the rejection of Claim 1. 
As to Claim 9, Neumeyer in view of Pederson teaches the limitations of Claim 1, and regarding the following: wherein the event detector is configured to detect the end of a measuring period of a biosensor arranged within the hearing aid and functionally connected with the sound signal processor as a trigger event, Pederson teaches on [0095] The hearing aid device may comprise means for detecting the hearing aid user's heartbeat. The hearing aid device moreover may comprise means for providing a signal processing based on the heart beat information provided by the hearing aid  heart rate changes, the blood flow in the ear canal may also change. Hereby it is likely that the feedback path will also change, and the functionality of the hearing device can be controlled in dependence of such changes.Neuyemeyer in view of Pederson does not explicitly teach detecting the end of the measuring period of the biosensor, however it would have been obvious to one of ordinary skill in the art to detect the end of the measuring period heart rate information to calculate the feedback information and controlling the functionality of hearing aid based on the provided information as taught by Pederson on [0105].
As to Claim 10, Neumeyer in view of Pederson teaches the limitations of Claim 1, and comprising a biosensor functionally connected with the sound signal processor and configured to enable the user of the hearing aid to control and interact with external communication devices, [0105] When the heart rate changes, the blood flow in the ear canal may also change. Hereby it is likely that the feedback path will also change, and the functionality of the hearing device can be controlled in dependence of such changes.
As to Claim 11, Neumeyer in view of Pederson teaches the limitations of Claim 10 and regarding the following: wherein the event detector is configured to detect the end of a measuring period of the biosensor as a trigger event, Pederson teaches on [0095] The hearing aid device may comprise means for detecting the hearing aid user's heartbeat. The hearing aid device moreover may comprise means for providing a signal processing based on the heart beat information provided by the hearing aid device. [0105] When the heart rate changes, the blood flow in the ear canal may also change. 

As to Claim 12, Neumeyer teaches a method for operating a communication system that comprises a hearing aid (210, Figure 2, [0023]) and at least one external communication device,  ( hearing aid communicating wirelessly with computing device 202, [0023] wherein the hearing aid comprises a microphone ( 212), a sound signal processor (210), an output transducer ( speaker 216) and a signal interface( [0025] teaches hearing aid 210 can collect acoustic samples, process the acoustic samples into acoustic data, and send the acoustic data to data storage system 142 through computing device 202 or via transceiver 214 through network 118.). Regarding the following: detecting a trigger event, generating an event signal upon detection of said trigger event, said event signal being indicative of a detected trigger event, Neumeyer on [0028] and Figure 3 teaches at 302, one of the plurality of devices receives a trigger. As described above in FIGS. 1 and 2, the trigger can be a command or instruction for causing the receiving device to sample the acoustic environment. The device can be a computing device, such as devices 102 and 202, a hearing aid, another device, or a  Neumeyer does not explicitly teach: generating an event signal upon detection of said trigger event, said event signal being indicative of a detected trigger event, generating an action request signal in response to an event signal based on a set of rules that define which action request signal is to be generated in response to a particular trigger event signal, dispatching the action request signal to an external communication device or the hearing aid, and performing an action as specified by the action request signal by the external communication device or the hearing aid, respectively.
However, Pederson in related field (Hearing aid) teaches hearing aid device comprises an input transducer for receiving an acoustic signal from a user's surroundings and providing a corresponding input audio signal and/or a receiver for electronically receiving an input audio signal, a signal processing circuit for processing the input audio signal and an output means for providing an audible signal to the user in dependence on the processed audio signal. See at least [0021], the output transducer such as loudspeaker, [0022]) and a signal interface, on [0254] where the hearing aid capable of sending messages on Bluetooth or Bluetooth low energy), Further, on [0293] A movement detector (e.g. an accelerometer)( claimed “ event detector” built into the hearing instrument is able to detect if the hearing aid device is being moved and how it is moved (fast/slow, up/down, etc.).Thus, regarding the event detector and trigger event, Pederson on [0143] teaches the hearing aid device 2 comprises a sensor member 8 that is configured to detect motion of the hearing aid device 2 and thus the level of physical activity of the hearing aid user 4. The sensor member 8 comprises an accelerometer or a gyroscope or both. By means of the accelerometer and/or  generating an action request signal in response to an event signal based on a set of rules that define which action request signal is to be generated in response to a trigger event signal, dispatching the action request signal to an external communication device or the hearing aid, and performing an action as specified by the action request signal by the external communication device or the hearing aid, respectively, Pederson teaches fall detector as the event detector that generates an event signal that is signal 35  in response to a fall detection of predefined trigger event as described on [0236], [0237], The hearing aid device 2 according to the disclosure is configured to provide a warning, which may be triggered even before a wireless link is lost, and hereby increasing the probability of noticing when and where the hearing aid was lost. Pederson teaches on [0241]- [0247] To address this experienced concern about losing a hearing aid, it is suggested to build in a Drop Alarm feature in hearing aids. The alarm should be triggered by a free fall and/or a hard landing. For example, it is proposed that once the alarm is activated, some or all the following actions will be performed: [0242] The hearing aid will vibrate. [0243] The hearing aid will start beeping at a (customized) level audible to the individual user. [0244] A visual indicator on the hearing aid will start blinking. [0245] The hearing aid will send a message to the hearing aid in the other ear. [0246] The hearing aid will send a message/e-mail to the user's or other person's smart phone/tablet/computer. Thus, an action in response to fall 
It would have been obvious to one of ordinary skill in the art, to modify the hearing aid system as taught by Neumeyer such that the hearing aid further includes an event detectors such as accelerometers or sensors for adding various functionality to the hearing aid such as detecting spatial positions, live faults detection, tracking heart rate, free fall or shock. Pederson, abstract, [275], [0268])

As to Claim 13, Neumeyer in view of Pederson teaches the limitations of Claim 12 and  wherein detecting a trigger event and generating an event signal is performed by the hearing aid and the event signal is dispatched to the external communication device, [0254] teaches The hearing aid should preferably send a message (e.g. "Attention: lost left hearing aid", e.g. on a Bluetooth (or Bluetooth Low Energy) or similar, e.g. 
As to Claim 14, Neumeyer in view of Pederson teaches the limitations of Claim 12 and wherein the action request signal is dispatched to the hearing aid and the hearing aid puts out an audio signal upon reception of the action request signal, Drop Alarm feature in hearing aids. The alarm should be triggered by a free fall and/or a hard landing. For example, it is proposed that once the alarm is activated, some or all the following actions will be performed: [0242] The hearing aid will vibrate. [0243] The hearing aid will start beeping at a (customized) level audible to the individual user. [0246] The hearing aid will send a message/e-mail to the user's or other person's smart phone/tablet/computer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651